Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action takes the place of the Office action mailed April 14, 2022.  

DETAILED ACTION
	This is a response to Applicant’s communication filed on April 4, 2022.  Application No. 16/722,353, is a Continuation of U.S. Nonprovisional Application No. 15/906,268, filed February 27, 2018, (now issued as U.S. Patent No. 10,544,150) which is a Divisional of U.S. Nonprovisional Application No. 14/473,147, filed August 29, 2014, (now issued as U.S. Patent No. 9,926,325) which is a Divisional of U.S. Nonprovisional Application No. 13/627,091, filed September 26, 2012, (now issued as U.S. Patent No. 8,871,761) which is a Continuation of PCT/EP2011/055218, filed April 4, 2011, which claims the benefit of U.S. Provisional Application No. 61/379,028, filed September 1, 2010, and claims foreign priority to European Patent Application No. EP 10305343.5, filed April 2,2010.  In a preliminary amendment filed September 1, 2020, Applicant cancelled claims 1-16 and added new claims 17-30.  
Election/Restriction
Applicant’s elections without traverse of the invention of Group I and species of Compound 71 in the reply filed on April 4, 2022, are acknowledged.  
Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The Election was made without traverse in the reply filed on April 4, 2022.
Claims 17-23 and 25-28 are examined below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,065,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘960 patent claims the same compounds as the present invention.  (See ‘960 patent, Claim 12).
Claims 17-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,554,150.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘150 patent claims the same compounds as the present invention.  (See ‘150 patent, Claim 12).
Claims 17-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,926,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘325 patent claims the same compounds as the present invention.
Claims 17-23 and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 12 of U.S. Patent No. 8,871,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘761 patent claims the same compounds as the present invention.  (See ‘761 patent, Claim 12).
Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625